Citation Nr: 0624562	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to March 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision which denied a 
rating in excess of 10 percent (which had been in effect 
since May 1953) under Diagnostic Code 9400 for an anxiety 
disorder.  During the course of this appeal, the RO increased 
the veteran's rating for an anxiety disorder to 30 percent 
(effective from December 2001, the date of his claim for 
increased rating) also under Diagnostic Code 9400, but the 
veteran still seeks a higher evaluation.

The Board notes that in his May 2005 written statement the 
veteran alleged that he was totally disabled and as such he 
is unemployable as a result of his service connected 
disability.  Where a claimant submits evidence of medical 
disability, makes a claim for the highest possible rating, 
and submits evidence of unemployability, an informal claim 
for total disability by reason of individual unemployability 
is raised under 38 C.F.R. § 3.155(a).  A claim of entitlement 
to a total disability rating based upon individual 
unemployability is thereby referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(2001).

The Board also notes that evidence has been received after 
the last adjudication of the issue on appeal by the RO.  As 
such, the agency of original jurisdiction, the RO, has not 
reviewed the evidence prior to the Board's decision on the 
appeal.  Review by the RO is unnecessary in this case because 
the evidence received, VA treatment records, are not relevant 
to the issue on appeal.  38 C.F.R. § 19.37.


FINDING OF FACT

The veteran's anxiety disorder is manifested by disturbed 
sleep, a feeling of detachment, anxiety, and a somewhat 
decreased ability to work.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159. With 
regards to the first element of the duty to notify, the five 
elements of a substantiated and completed claim for service 
connection include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In June 2002, VA satisfied all but the last of the required 
elements.  However, the veteran has not been prejudiced by 
inadequate notice.  As the veteran's claim for increased 
initial rating has been denied, any issue with respect to the 
effective date of the rating assigned is moot.  The veteran 
has not been prejudiced because he has been provided with 
every opportunity to submit evidence and argument in support 
of his claim.  In addition, he has not alleged any prejudice 
with respect to timing and content of notification.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, in satisfaction of the 
duty to assist, the RO obtained the veteran's private medical 
records, VA treatment records and afforded the veteran a VA 


psychological examination.  One private medical record was 
submitted after the VA examination; however, there is no need 
for a subsequent VA examination because the private medical 
record was merely duplicative of the previous record in the 
file at the time of the VA examination.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

II.  Claim for Increased Rating

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  General considerations when evaluating a 
disability include the following:  Each disability must be 
viewed in relation to its history and there must be emphasis 
upon the limitation of activity imposed by the disabling 
condition (38 C.F.R. § 4.1); examination reports are to be 
interpreted in light of the whole recorded history and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.

Under Diagnostic Code 9400, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 


suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

The highest rating of 100 percent under DC 9400 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In April 2002, a private physician's letter stated that the 
veteran was permanently disabled, displayed neurotic 
behavior, anxiety, borderline personality, and moderately 
severe psychosocial stress related to the illnesses of those 
close to him.  The private physician also noted that despite 
these symptoms, the veteran was able to handle funds but that 
his social functioning had decreased due to health.

In July 2002, the veteran underwent a psychiatric evaluation.  
The physician reviewed the veteran's records and subsequently 
diagnosed the veteran as having generalized anxiety disorder 
with a Global Assessment of Functioning (GAF: a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness) score of 51 which indicates moderate symptoms such 
as a flat affect, circumstantial speech and occasional panic 
attacks or moderate difficulty in social, occupational  or 
school functioning such as few friends or conflicts with 
peers or co-workers.  The veteran reported having to retire 
from working as a chiropractor because of an increasing 
inability to disassociate himself from the problems of his 
patients.  Specifically, the physician noted that the 
veteran's physical health took a downturn in 1994 after being 
injured in a car accident.  The only recent stressor noted 
was the hospitalization of his significant other.  The 
veteran reported he was able to live alone, handling 
groceries and finances, but that his sleep was disturbed.  
The physician noted that the veteran was determined and goal-
directed in speech and actions, that he had a tendency to 
look away when speaking but could maintain eye contact when 
asked, and that he would sometimes go into soliloquies.  The 
physician continued, "He was well-oriented if provided 
enough time to figure things out.  He was able to remember 
three words after five minutes.  He could name the last six 
presidents and was able to do the serial seven subtractions 
well (he prefaced by saying, "If you don't rush me, I'll do 
it.").  He did maintain a polite tone.  His affect was fair 
and congruent with the content.  His mood was unremarkable.  
His speech was fairly well-articulated.  He seemed to harbor 
no delusions.  He never had hallucinations.  He denied 
suicidal or homicidal ideas.  He added, "I am a strong 
believer in God's graces."  His insight and judgment were 
fair and he was competent to handle his benefits."

In January 2003, the same private physician as the author of 
the April 2002 letter submitted another similar letter 
indicating his opinion that the veteran was permanently 
disabled and outlining the veteran's various medical 
conditions including his anxiety or "bad nerves."

The veteran's VA treatment records indicate treatment for a 
variety of medical conditions including a screening for post 
traumatic stress disorder in May 2004.  The veteran reported 
having seen someone badly injured in the past and having 
experienced repeated disturbing mental images and feeling cut 
off from people.

Generally, the veteran's medical records indicate that he 
does not have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  His medical records do indicate that he has 
had difficulty in employment and social relationships.  
However, the medical records further indicate that despite 
the veteran's anxiety disorder, and the opinion of the 
private physician of record as to his permanent disabled 
status, his speech was normal, with no flattened affect; he 
was able to use both his short and long-term memory; and he 
did not have a disturbed mood.  Clearly, physical problems 
are significantly impacting the veteran's employability, as 
opposed to just the service connected psychiatric disorder, 
but the non-service connected physical problems may not be 
used as a basis for evaluating the service connected 
psychiatric disorder.  38 C.F.R. § 4.14.

As a result, the veteran's symptoms do not meet, nor more 
closely approximate, a 50 percent rating under Diagnostic 
Code 9400.  In making this decision, the Board considered the 
veteran's statements submitted in support of his claim.  
While the veteran has had medical training as a chiropractor, 
he is not qualified to diagnose such disabilities as that on 
appeal.  There is no doubt of material fact to be resolved in 
his favor, and as such the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


